Citation Nr: 0113688	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  98-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a restoration of a 60 percent disability 
rating for chronic bronchial asthma (formerly characterized 
as chronic obstructive pulmonary disease (COPD)), currently 
rated as 30 percent disabling.

2.  Entitlement to an increased rating for chronic bronchial 
asthma, currently rated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 16, 1986 to 
November 14, 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.    

The Board notes that in a June 1999 rating action, the RO 
proposed a finding of incompetency.  At that time, the RO 
indicated that in a June 1999 VA psychiatric evaluation, the 
examiner determined that the appellant was not mentally 
competent for dealing with VA funds.  Thus, the RO proposed 
to make a determination of incompetency for VA purposes.  
However, the Board observes that the evidence of record is 
negative for any subsequent determination.  Thus, this issue 
has not been developed for appellate consideration and is 
referred to the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In the instant case, the appellant was originally granted 
service connection for a lung condition in a May 1993 rating 
action.  At that time, the RO assigned a 10 percent disabling 
rating under Diagnostic Code 6699-6603 for the appellant's 
service-connected COPD, effective from December 30, 1992.  In 
a January 1996 rating action, the RO increased the 
appellant's rating for his service-connected COPD from 10 
percent to 60 percent disabling under Diagnostic Code 6699-
6603, effective from October 30, 1995.  However, in a 
correspondence from the RO to the appellant, dated in May 
1997, the RO stated that the evidence of record showed some 
improvement in his respiratory disease and as such, they 
proposed to reduce his rating for his COPD from 60 percent to 
zero percent disabling.  Moreover, in an October 1997 rating 
action, the RO indicated that in light of the appellant's 
most recent pulmonary function testing results, it was their 
proposal to reduce his rating for his COPD from 60 percent to 
10 percent disabling.  Thus, in a December 1997 rating 
action, the RO decreased the appellant's rating for his COPD 
from 60 percent to 10 percent disabling under Diagnostic Code 
6699-6603, effective from March 1, 1998.    

In an April 1999 rating action, the RO recharacterized the 
appellant's service-connected COPD as chronic bronchial 
asthma and increased his rating from 10 percent to 30 percent 
disabling under Diagnostic Code 6602, effective from March 1, 
1998.  

Under the criteria of Diagnostic Code 6602, in effect from 
October 7, 1996, bronchial asthma manifested by Forced 
Expiratory Volume in one second (FEV-1) of 56 to 70 percent 
predicted, or; Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; 
daily inhalational or bronchodilator therapy, or; 
inhalational anti-inflammatory medication warrants a 30 
percent disability rating.  A 60 percent rating is warranted 
for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted for FEV-1 
of less than 40 percent predicted, or; FEV-1/FVC of less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2000).

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that he was using two inhalers for his asthma.  
(T.3).  The appellant stated that when he had to exert 
himself or if he came in contact with a strong odor, he would 
have to use the inhalers approximately six to seven times a 
day.  (Id.).  He also reported that for the last 20 years, he 
had taken steroidal medication and that at present, he took 
steroids three times a day.  (T.7).  The appellant indicated 
that he received medical treatment at the VA Medical Center 
(VAMC) in Saginaw "as often" as he could and that he was 
last seen in September 2000.  (T.4,10).  He noted that in the 
past two years, he had not had any asthma attacks which had 
led to hospitalization, but that "it [had] been close."  
(Id.).  According to the appellant, he had undergone numerous 
VA examinations, which included undergoing pulmonary function 
testing.  (T.5).  However, the appellant revealed that he had 
great difficulty performing the pulmonary function tests 
because he would start to get dizzy and feel short of breath.  
(Id.).  The appellant noted that the examiners would tell him 
to try harder, but that they did not understand that he was 
doing the best he could.  (T.12).  He stated that since the 
time when he was receiving a 60 percent evaluation for his 
service-connected respiratory condition, his breathing had 
gotten worse.  (T.9).  According to the appellant, he was 
willing to report to a different VA facility, such as the 
Detroit VAMC, for another VA examination.  (T.13,14).  

The evidence of record includes outpatient treatment records 
from the Saginaw VAMC, from February 1993 to December 1993, 
January 1996 to August 1997, and March 1997 to August 1998.  
However, as stated above, in the appellant's March 2001 
Travel Board hearing, he testified that he was last seen at 
the Saginaw VAMC in September 2000.  Inasmuch as the 
appellant's statements have put the VA on notice of the 
existence of additional VA medical records, these records 
should be obtained prior to the Board's appellate review in 
this case.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-
73 (1992) (where the Board is on notice of the possible 
existence and relevance of certain evidence, remand to obtain 
that evidence is required); see generally Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).        

Finally, the Board notes that the issue of entitlement to a 
restoration of a 60 percent disability rating for chronic 
bronchial asthma (formerly characterized as COPD), currently 
rated as 30 percent disabling, is deemed inextricably 
intertwined with the issue of entitlement to an increased 
rating for chronic bronchial asthma.  Thus, the Board's 
review of that issue is deferred pending the remand 
development requested pertinent to the appellant's increased 
evaluation claim.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:   


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A (c)), request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for all 
VA and non-VA health care providers who 
have treated him in recent years for a 
respiratory disease, to include COPD and 
bronchial asthma.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this request, 
which have not been previously secured, to 
specifically include medical treatment 
records from the Saginaw VAMC.  The RO 
should also inform the appellant of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. §  
5103A (b)(2)).

3.  Thereafter, the RO should afford the 
appellant a VA respiratory examination at 
a VA facility other than the Saginaw VAMC, 
if possible, in order to determine the 
current degree of severity of his 
bronchial asthma.  All pertinent clinical 
findings should be reported in detail.  
The claims folder, including a copy of 
this remand, should be made available to 
the examiner for review prior to examining 
the appellant.  The examiner should state 
that he has reviewed the claims folder in 
his examination report.  All necessary 
special studies, to include pulmonary 
function testing, must be performed and 
all pertinent clinical findings and 
pulmonary test findings reported in 
detail.  This means that the pulmonary 
function testing must be interpreted 
precisely in the terms called for under 
the current provisions of Diagnostic Code 
6602.  Furthermore, the examiner must 
specifically determine whether there are 
episodes of respiratory failure and 
whether daily use of systemic (oral or 
parenteral) high-dose corticosteroids or 
immunosuppressive medications is required.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).    

5.  Thereafter, the RO should readjudicate 
the issues of entitlement to a restoration 
of a 60 percent disability rating for 
chronic bronchial asthma (formerly 
characterized as COPD), and entitlement to 
an increased rating for chronic bronchial 
asthma.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the higher 
rating claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




